Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Summary
This is the initial Office action on the 16/146792 application filed on 9/28/18.
Claims 1-22 are pending and have been fully considered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10, 13-14, 17, 19, 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by JIN (US 2011/0294678).
With respect to claim 1, JIN discloses a cell screen method and device comprising a microwell array chip with a base plate (substrate) formed with microwells (plurality of wells on at least one of main faces) that receive cells (capable of accommodating cells) in which the base plate can be glass (light transmitting material) (0068, 0095-0100, 0137, Fig 4-1); a surface of the chip including the inner walls of the wells (0109) having a blocking agent preventing non-specific binding (low cell adhesion property) and a silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65). 
With respect to claim 2, JIN discloses the microwells are sized to ensure that a single organic cell will be contained per microwell (0037, 0053). 
With respect to claim 3, JIN discloses the substrate can be glass which is inherently hydrophilic (0137). 
With respect to claim 4, JIN discloses the chip has a coating layer that is a blocking agent to prevent nonspecific binding (low cell adhesion property) and a coating layer of silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65). 
With respect to claim 6, 8, JIN discloses a coating layer is a blocking agent Lipidure that prevents nonspecific binding (low cell adhesive material, low protein adsorption material) (0065). 
With respect to claim 10, JIN discloses the coating layer includes a silence coupling agent (binding material) that has affinity to the binding substance (specific binding material) (0064). 
With respect to claims 13-14, JIN discloses the substrate can be glass which is inherently hydrophilic and has a contact angle less than or equal to 60 degrees (0137). 
With respect to claim 17, JIN discloses binding material can comprise a biotin or streptavidin (0146-0152). 
With respect to claim 19, JIN discloses the blocking agent (low protein adsorption material) is the polymer Lipidure (0065). 
With respect to claim 21, it is noted that the claim merely recites an intended use of the device of claim 1 without any further positively recited structure. As can be seen from the rejection of claim 22, JIN teaches using the chip in the intended manner.  Therefore the chip disclosed by JIN is considered structurally capable of being used as claimed. Additionally it is noted neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. See MPEP § 2114 and 2115.
With respect to claim 22, JIN discloses a screening method based on fluorescence (optical information emitted) from a label substance that binds to a cell produced substance in a microwell array (from a substance on a cell accommodating chip) (0074-76), comprising preparing a microwell array (as claimed in claim 1): a surface of the chip having a blocking agent preventing non-specific binding (low cell adhesion property) and a silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65), binding step of binding a primer or silane coupling agent/silyl group on the surface and inner walls of the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9, 11-12, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN (US 2011/0294678) in view of MAO (US 2003/0022216) as supplied by applicant on the IDS dated 9/28/18).
With respect to claim 5, 12,  JIN discloses the chip has a coating layer that is a blocking agent to prevent nonspecific binding (low cell adhesion property) and a coating layer of silane coupling agent to allow binding of a binding substance which has the ability to bind to at least a portion of the substance produced by the cells (affinity to a specific binding material having affinity to a produced substance produced by a cell and/or released by a cell in one of the wells) (0062-65) but does not explicitly disclose the coating layer has hydrophilicity. However, MAO discloses a functional surface coating with low non-specific binding (low cell adhesion property) (0017) and specified functional groups (abstract) enabling specific binding (affinity to a specific binding material having affinity to a produced substance from cells) for solid substrates (0014), the coating comprising a matrix component of hydrophilic (coating layer including hydrophilic material) copolymers (claim 35). It would have been obvious to one of ordinary skill in the art to 
With respect to claim 7, 9, JIN discloses a coating layer is a blocking agent Lipidure that prevents nonspecific binding (low cell adhesive material, low protein adsorption material) (0065). 
With respect to claim 11, JIN discloses the coating layer includes a silence coupling agent (binding material) that has affinity to the binding substance (specific binding material) (0064). 
With respect to claims 15-16, MAO discloses the coating includes a binding material having affinity to a specific binding material, in which the binding material is a function group containing material having a functional group including ester groups, amine groups, carboxylic acids, thiols, hydrazides, aldehydes, etc. (0056). It would have been obvious to one of ordinary skill in the art to modify the coating layer of JIN to include the materials with the functional groups as taught by MAO because choice of the functional group is within the skill of the art, based on known binding parameters of and derivatives of the functional groups(s) appropriate for each use. (0058). 
With respect to claim 18, JIN discloses binding material can comprise a biotin or streptavidin (0146-0152). 
With respect to claim 20, JIN discloses the blocking agent (low protein adsorption material) is the polymer Lipidure (0065). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799